                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                               No. 17 CR 236
           v.
                                               Hon. Andrea R. Wood
 JOSEPH D. JONES and
 EDWARD SCHIMENTI


                GOVERNMENT’S RESPONSE TO DEFENDANTS’
                MOTION TO COMPEL ADDITIONAL DISCOVERY

      The UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR., United

States Attorney for the Northern District of Illinois, respectfully submits its response

to defendants Joseph D. Jones and Edward Schimenti’s motion to compel additional

discovery regarding the government’s surveillance and investigation (Dkt. #84).

I.    BACKGROUND

      Between February and April 2017, defendants conspired and attempted to

provide material support and resources—specifically, personnel and cellular

telephones—to the Islamic State of Iraq and al Sham (“ISIS”), a designated foreign

terrorist organization. Accordingly, defendants were charged with violating Title 18,

United States Code, Section 2339B(a)(1). In addition, defendant Schimenti has been

charged with making false statements involving international terrorism to the

Federal Bureau of Investigation, in violation of Title 18, United States Code,

Section 1001(a)(2).
II.   ARGUMENT

      Defendants’ motion for additional discovery should be denied. Defendants’

discovery motion requests a wide range of material relating to the government’s

surveillance and investigation. Before delving into the details, however, the

government should emphasize that it has provided, and will continue to provide,

defendants with pretrial discovery consistent with governing discovery rules. The

government has embraced a broad view of its discovery obligations and furnished the

defense with extensive discovery, both classified and unclassified, including emails,

text messages, internet activity, audio recordings, video recordings, computer

evidence, recorded telephone calls, and FBI reports.

      Some of defendants’ requests involve material which, if it exists at all, would

be classified for reasons of national security. To the extent defendants’ motion deals

with relevant classified information that has not been previously provided, those

matters would have been addressed by the government in a separate pleading filed

pursuant to CIPA (see Dkt. #78). As such, the responses to defendants’ specific

requests set forth below should be taken only to refer to non-classified materials in

the possession of the government.

      A.     Governing Law

      The government’s obligations regarding what materials it must produce in

discovery and when such production must occur are established by statute, the

Federal and Local Rules of Criminal Procedure, and case law. See, e.g., 18 U.S.C.

§§ 3500, 3505(b); Fed. R. Crim. P. 12, 12.1, 12.2, 12.3, 16, 26.2, and 46(j); Local Crim.

                                           2
R. 16.1; Brady v. Maryland, 373 U.S. 83 (1963); Giglio v. United States, 405 U.S. 150

(1972). Under Brady, prosecutors have a duty to disclose any information in the

possession of the prosecution team that is favorable to the defense and material either

to guilt or punishment. 373 U.S. at 88. Information favorable to the defense includes

evidence which “would tend to exculpate [the defendant] or reduce the penalty,” id.,

and evidence regarding the reliability or credibility of a witness. See Giglio, 405 U.S.

at 154–55.

      Prosecutors also have an obligation to search for and disclose any relevant

written or recorded statements of the defendant within the government’s possession,

custody, or control, upon the defendant’s request, see Fed. R. Crim. P. 16, and any

written or recorded statement of a witness called by the government to testify at a

criminal proceeding, which relates to the subject matter as to which the witness has

testified. See Jencks Act, 18 U.S.C. § 3500; Fed. R. Crim. P. 26.2. A defendant is

further entitled to documents, objects, and reports of examination that are material

to preparing the defense. Fed. R. Crim. P. 16(a)(1)(E)(i) and (F)(iii).

      Witness statements, however, are not subject to immediate production.

Rule 16(a)(2) exempts from pretrial discovery “statements made by prospective

government witnesses except as provided in [the Jencks Act].” The Jencks Act, in

turn, bars the compelled disclosure of witness statements, including grand jury

testimony, until after direct examination of the witness in question. See 18 U.S.C.

§ 3500(a) (no “statement or report” made by “a Government witness or prospective



                                            3
Government witness (other than the defendant)” shall be the subject of subpoena,

discovery, or inspection “until said witness has testified on direct examination” at

trial); United States v. Williams, 536 F.2d 1202, 1204 (7th Cir. 1976) (by “the express

terms of 18 U.S.C. § 3500, the government could not have been required to deliver

any 3500 material to defense counsel until the witness to whom the material

pertained had completed his testimony on direct examination”). One of the reasons

for the Jencks Act is to protect “government files against unwarranted intrusions.”

United States v. Isgro, 974 F.2d 1091, 1095 (9th Cir. 1992).

      Where defendants request wide-ranging discovery without establishing the

relevance and materiality of the information sought, courts have consistently held

that the government need not engage in a fishing expedition on behalf of a defendant.

See United States v. Nixon, 418 U.S. 683, 700 (1974). The government is “not

require[d] . . . to divulge every possible shred of evidence that could conceivably

benefit the defendant.” United States v. Hamilton, 107 F.3d 499, 509 (7th Cir. 1997).

Under Rule 16, the government must make available to the defendant any requested

items that are “material to preparing the defense.” Fed. R. Crim. P. 16(a)(1)(E)(i). For

a defendant to show materiality under this rule, “[t]here must be some indication that

the pretrial disclosure of the disputed evidence would have enabled the defendant

significantly to alter the quantum of proof in his favor.” United States v. Ross, 511

F.2d 757, 763 (5th Cir. 1975). That is, “evidence is material as long as there is a strong

indication that it will play an important role in uncovering admissible evidence,



                                            4
aiding witness preparation, corroborating testimony, or assisting impeachment or

rebuttal.” United States v. Lloyd, 992 F.2d 348, 351 (D.C. Cir. 1993) (internal

quotation marks omitted).

      B.     Discovery Previously Tendered

      Consistent with its discovery obligations, the government has produced over

230 discs containing over 110 audio and video recordings and tens of thousands of

pages of documents, including tens of thousands of pages of email, online activity,

and other electronic communications, and over 13,000 pages of FBI reports, in

addition to a substantial amount of classified discovery. To facilitate the defense’s

review, the government provided a detailed log cataloging this discovery. Finally, the

government has also returned or made available all material recovered from the

search warrant executed on defendant Jones’s residence, including all computers or

other electronic media seized pursuant to that warrant.

      In a letter accompanying the government’s May 15, 2017 production, the

government agreed to preserve all written notes of government agents in existence at

that time. The government also represented that, one week prior to trial, it would

provide materials required by the Jencks Act (§ 3500) and Giglio. Moreover, the

government represented that, to the extent it obtained any additional evidence that

must be disclosed per Brady, the government would disclose such evidence promptly.

Finally, the government requested reciprocal discovery under Rule 16.




                                          5
      C.     Defendants’ Specific Requests

             1.     All Statements of Defendant, Including Recorded Face-to-
                    Face Conversations, Telephone Calls, Text Messages,
                    Email Correspondence, Notes, or Other Accounts of
                    Recorded Verbal or Written Interactions

      Defendants assert that they need all of their written or recorded statements,

but Rule 16(a)(1)(B), the governing provision, only entitles them to “relevant written

or recorded statement[s] by the defendant[s] . . . within the government’s possession,

custody, or control.” Fed. R. Crim. P. 16(a)(1)(B)(i) (emphasis added). That said, the

government has interpreted relevance broadly and taken account of the anticipated

entrapment defense in providing defendants’ statements. First, the government has

produced all recorded face-to-face conversations with defendants in the government’s

possession, returned or made available for return all computers and phones seized

pursuant to the search warrant, and produced any forensic copies of those

computers. 1 Second, the government has produced a substantial amount of

defendants’ emails, phone calls, text messages, and other internet activity in the

government’s possession. Any remaining relevant statements not produced would

have been addressed in the government’s CIPA motion.

      If the government identifies and obtains any additional relevant statements of

defendants, as contemplated by Rule 16, it will produce them consistent with its

discovery obligations, or will address them promptly with the Court. As such, the


1The government recently discovered that a forensic copy of one phone was inadvertently not
produced to defense counsel (the phone has been returned or has been made available for
return). A copy is being made and will be produced forthwith.

                                            6
defendants’ request should be denied as moot. See, e.g., United States v. Edmond, No.

11 CR 378, 2011 WL 6010261, at *1 (N.D. Ill. Nov. 30, 2011) (Manning, J.) (“Given

the government’s assurances that it will comply with its obligations under Brady and

Giglio, [the defendant]’s request must be denied as moot.”) (citing United States v.

Silesia Flavorings, Inc., No. 03 CR 851, 2004 WL 419904, at *6 (N.D. Ill. Mar. 1, 2004)

(Pallmeyer, J.)); United States v. Carman, No. 02 CR 464, 2004 WL 1638232, at *1

(N.D. Ill. July 16, 2004) (Guzman, J.) (defense motion for discovery mooted by the

government’s response acknowledging its disclosure obligations).

                2.    All Materials Related to Government Monitoring of
                      Statements, Electronic or Otherwise, by Defendants, as
                      Well as Their Computer Activity

          The government has applied the same discovery standards to defendants’

electronic statements and computer activity as it has to any other evidence collected

in this case. All discoverable information collected through electronic monitoring has

either been disclosed to the defense or has been addressed in the government’s CIPA

filing.

          To the extent defendants’ demand for “all materials related to government

monitoring,” Dkt. #84 at 5, encompasses material not discoverable under Rule 16,

Brady, Giglio, or the Jencks Act, their request is overbroad. The prospect of an

entrapment defense does not override the discovery rules, entitling defendants to

limitless “open file” discovery. See generally United States v. Reyes, 270 F.3d 1158,

1166 (7th Cir. 2001) (“Brady does not require a prosecutor to divulge every scintilla

of evidence that might conceivably inure to a defendant’s benefit.” (internal quotation

                                          7
marks omitted)). The government will adhere to its obligations and provide

defendants with materials under Rule 16, Brady, and Giglio.

             3.     All Materials Related to Any Contact UC1, UC2, UC3, UC4,
                    and CHS Had with Defendants, as Well as Their Identities
                    and Biographical Information

      As part of the investigation, defendants communicated electronically and in-

person with four undercover FBI employees (referred to as “UC1,” “UC2,” “UC3,” and

“UC4” in the complaint affidavit and in defendants’ motion) and FBI confidential

human sources. All electronic communications and in-person recordings defendants

had with these individuals have been given to the defense.

      Defendants demand further information related to any persons who have had

contact with defendants, including: true or correct name, government agency

affiliation, resume, curriculum vitae, any criminal record, and contact information.

Dkt. #84 at 6. But the rules of discovery do not call for the production of this

information, especially based on defendants’ mere assertion that they need it to

“evaluat[e]” the entrapment defense. Id. Of course, if any of these persons is called as

a witness at trial, the government will provide to the defense or present to the Court

any Giglio material. 2




2 The government anticipates filing a separate motion seeking certain protective measures
for the testifying UCs and the CHS.

                                           8
             4.    All Materials Related to the Background, Training, or
                   Experience of Any Government Agent Who Contacted
                   Defendants, Including UC1, UC2, UC3, UC4, and CHS

      As in any criminal case involving law enforcement, this information is not

discoverable under Rule 16(a)(2). Defendants have made no specific showing why

they should see this material.

      If the undercover FBI employees (UC1, UC2, UC3, and UC4), the FBI

confidential human source (CHS), or any other person working on behalf of the

government testifies at trial, the government will honor its discovery obligations

regarding those witnesses. However, defendants have not identified any theory under

which materials related to the background, training, or experience of the UCs and

the CHS would be discoverable.

             5.    All Agency Documents, Notes, Memos, and Forms Related
                   to the Implementation of the Attorney General’s
                   Guidelines on FBI Undercover Operations

      Citing the Attorney General’s Guidelines on FBI Undercover Operations,

defendants seek disclosure of various internal reports and memoranda relating to the

approval and implementation of the undercover investigation. Dkt. #84 at 7–9. For

example, defendants request the application for approval of the undercover

investigation, any letter from the federal prosecutor concurring with the

investigation, the written approval of the undercover investigation, the expense

associated with the investigation, notes of meetings about the investigation, any

directives regarding entrapment, memoranda regarding a review of the conduct of

undercover employees, and memoranda regarding the legal sufficiency of the

                                         9
evidence. Dkt. #84 at 8–9. Defendants claim these internal documents will be helpful

in “deconstructing” why the FBI purportedly “manipulate[d]” defendants instead of

“discouraging” them from engaging in the offense. Dkt. #84 at 9.

      Each item from defendants’ list, to the extent it exists, involves internal

memoranda or notes maintained by the United States Attorney’s Office or the FBI.

Apart from the reports already disclosed (many of which are responsive to defendants’

laundry list of requests) and any Jencks material that the government will disclose

before trial, there exists no authority for compelling the disclosure of this type of

information, though the government recognizes that, if any contains Brady material,

it must either disclose or present to the Court such information.

      An internal assessment of the case or directives from supervisors at the FBI or

the United States Attorney’s Office have no bearing on the defendants’ entrapment

defense. It is the jury that must decide whether the government induced the crime

and whether defendants lacked predisposition to engage in the conduct. See United

States v. Orr, 622 F.3d 864, 868 (7th Cir. 2010). The jury’s decision will not and cannot

be based on the internal deliberations of the FBI or the United States Attorney’s

Office. What matters are the defendants’ interactions with the government agents in

the investigation—all of which have been provided to defendants. The government’s

internal protocols and deliberations are irrelevant. Defendant cannot meet the

materiality requirement under Rule 16(a)(1)(E).




                                           10
      Indeed, some of the material requested would fall under the work product

privilege, protected by Federal Rule of Criminal Procedure 16(a)(2). That rule states

that Rule 16 “does not authorize the discovery or inspection of reports, memoranda,

or other internal government documents made by an attorney for the government or

other government agent in connection with investigating or prosecuting the case.”

      Congress designed Rule 16(a)(2)’s protection of investigative materials to

extend beyond the work product privilege embodied in Federal Rule of Civil

Procedure 26(b)(3). 3 United States v. Armstrong, 517 U.S. 456, 463 (1996) (noting,

“under Rule 16(a)(2), [a defendant] may not examine Government work product in

connection with his case”); United States v. Fort, 472 F.3d 1106, 1115 (9th Cir. 2007)

(noting that, “[a]lthough the Advisory Committee used the term ‘work product’ to

describe the materials discoverable under Rule 16(a)(2), it purposefully defined the

Rule’s scope differently than that of Rule 26”); United States v. Taylor, 608 F. Supp.

2d 1263, 1268 (D.N.M. 2009) (finding information “protected by the deliberative

process and work product privileges as well as Rule 16(a)(2)” (emphasis added)).

      Rule 16(a)(2) protects not only the mental impressions, conclusions, opinions,

or legal theories of the attorney for the government or other government agents, but

includes all “reports, memoranda, or other internal government documents.” Fort,


3The work product privilege in the context of civil litigation was recognized in Hickman v.
Taylor, 329 U.S. 495 (1947). Hickman provides the foundation for the protection of an
attorney’s documents and other tangible items under Federal Rule of Civil Procedure
26(b)(3)(B), which states that a court “must protect against disclosure of the mental
impressions, conclusions, opinions, or legal theories of a party’s attorney or other
representative concerning the litigation.”

                                            11
472 F.3d at 1115 (internal quotation marks omitted); see also United States v.

Robinson, 439 F.3d 777, 779–80 (8th Cir. 2006) (concluding that “[r]eports,

memoranda, or other internal government documents created by a government agent

in connection with the investigation or prosecution of the case are immune from

discovery” (internal quotation marks omitted)); United States v. LiCausi, 167 F.3d

36, 50–51 (1st Cir. 1999) (agent’s anticipated testimony about his investigation of

phone records to which defense also had access); United States v. Amlani, 111 F.3d

705, 713 (9th Cir. 1997) (internal FBI logs of items seized from defendant’s business);

United States v. Koskerides, 877 F.2d 1129, 1133–34 (2d Cir. 1989) (IRS agent’s report

containing computations of defendant’s tax liability).

      Requiring disclosure of law enforcement internal reports and memoranda

would not only contravene Rule 16(a)(2), it would have a chilling effect on the ability

of law enforcement to do its job. Such disclosure would undermine the government’s

ability candidly to discuss and evaluate the legal and strategic options available in

an investigation without the belief that the material would ultimately be disclosed.

See, e.g., United States v. Fernandez, 231 F.3d 1240, 1247 (9th Cir. 2000)

(government’s predecisional death penalty evaluation form and memorandum were

protected by the deliberative process privilege because the court reasoned that

“‘[d]iscovery of the deliberative materials would have a chilling effect on the thorough

evaluation of these issues and hinder the just, frank, and fair review of the decision

for every individual defendant who faces the prospect of receiving a Notice of Intent



                                          12
to Seek the Death Penalty’”) (quoting United States v. Frank, 8 F. Supp. 2d 253, 284

(S.D.N.Y. 1998)); see generally United States v. Nobles, 422 U.S. 225, 238 (1975)

(describing as “vital” the role of the work product doctrine in “assuring the proper

functioning of the criminal justice system”).

      The government will continue to review any material in its possession—

including work product—to ensure that it is complying with its discovery obligations

under Rule 16, Brady, Giglio, and the Jencks Act. That approach enables the

government to discharge its discovery obligations while protecting work product.

             6.     All Audio, Video, or Other Recordings of the Undercover
                    Agents Before, During, and After Meetings with
                    Defendants

      The government has tendered the entire set of audio and video recordings of

UC1, UC2, UC3, UC4, and CHS’s meetings with the defendants in this case, including

any recording that took place before or after they met with the defendants.

             7.     All Notes, Minutes, and Debriefing Summaries, Etc.,
                    Prepared by UC1, UC2, UC3, UC4, and CHS, Including Any
                    Supervising Personnel, in Relation to Defendants

      To the extent undercover FBI employees in this case prepared reports that

reflect the substance of their communications with the defendants, all of those reports

have been produced to the defense. In addition, to the extent any notes or summaries

of any testifying witness constitutes Jencks materials, prosecutors will disclose any

such notes or summaries before trial.

      Apart from those obligations, the notes and summaries of these individuals are

not subject to disclosure for the reasons discussed under request number five.

                                          13
             8.     All Materials Related to Internal Agency Communications
                    and Internal Agency Directives Given to UC1, UC2, UC3,
                    UC4, and the CHS, from Supervising Personnel, Including
                    Materials Pertaining to Tactical and Strategic Decisions
                    Made by Government Agents Throughout Their Contact
                    with Defendants

      Defendant requests all “internal agency communications . . . pertaining to

tactical and strategic decisions made by government agents” and any “materials

related to governmental determinations or concerns that investigated activity by

Mr. Schimenti or Mr. Jones was protected by the First Amendment or did not

constitute a completed crime.” Dkt. #84 at 11–12.

      There exists no legal authority to compel disclosure of these materials. First,

internal directives and strategic decisions have no bearing on the crime or an

entrapment    defense.   Entrapment      involves   questions   about    a   defendant’s

predisposition and any government inducement. To assess government inducement,

a jury would evaluate not the internal deliberations of the FBI and the United States

Attorney’s Office, but the substance of defendants’ interactions with the government

agents as part of the charged crime, all of which have been disclosed. Second, for the

reasons discussed above, this material, if it exists, would fall within the definition of

work product, protected by Federal Rule of Criminal Procedure 16(a)(2).

      Regarding the “First Amendment” materials, it remains unclear what the

defense is seeking. The First Amendment of the United States Constitution does not

alter the rules of evidence in criminal cases (specifically, Federal Rules of Evidence

401 and 403). Here, defendants are charged with attempting to providing material


                                           14
support in the form of cell phones and a recruited individual (CHS) to ISIS, not any

protected speech under the First Amendment, but such speech can certainly be used

as evidence of the defendants’ motives. For instance, such speech may be relevant

evidence of defendants’ predisposition when they attempted to provide material

support and resources to ISIS for ideological reasons, many of which are set forth in

the materials they reviewed and posted. Insofar as defendants seek “governmental

determinations or concerns” in the form of internal communications or memoranda,

no rule of discovery compels their disclosure, to the extent they exist. To the contrary,

they would be protected work product under Rule 16(a)(2).

      In short, to the extent any materials responsive to this request may qualify as

Rule 16, Brady, Giglio, or Jencks material, the government will disclose them to the

defense or present them to the Court. That is the extent of the government’s

obligations for any items responsive to this request.

             9.     All Materials Related to Any Behavioral or Social Science
                    Expert Consulted for This Case, or Generally For
                    Terrorism     Cases,    Including   any     Psychiatrist,
                    Psychologist, Social Scientist, Cultural or Religious
                    Expert, and any Military or Civilian Psychological
                    Operations or Interrogation Expert, and Any Material
                    Relating to Defendants and Their Families

      Defendants seek materials relating to experts, the discovery of which is

governed by Federal Rule of Criminal Procedure 16(a)(1)(G). The government is

willing to make disclosures of expert testimony in this case, to the extent experts will

be used, at least 30 days in advance of trial. As required by the rule, the government

will describe the expert witnesses’ opinions, the bases and the reasons therefor, and

                                           15
the witnesses’ qualifications. The government hereby makes reciprocal discovery

requests for disclosure of defense evidence pursuant to Federal Rule of Criminal

Procedure 16(b). Given the government’s willingness to provide its disclosures 30

days before trial, the Court should deny defendants’ motion.

      Within this same request, in addition to materials relating to experts,

defendants ask for “[a]ny material relating to Mr. Schimenti and Mr. Jones and their

family.” Dkt. #84 at 12. As the defense is aware, the government has disclosed

surveillance reports and has made available to the defense video surveillance footage

of defendants. Defendants’ general request for “any material” relating to defendants

and their families hinges on a misapprehension of the Brady standard. Contrary to

the assertion in defendants’ motion, information about the defendants’ (or their

families’) attendance at a mosque or defendants’ “appropriate religious activity” is

not Brady material. Dkt. #84 at 13.

      Finally, defendants claim that “[a]ny discussions or interviews conducted with

third parties at the mosque or at his work that had information about Mr. Schimienti

or Mr. Jones, his family or friends, should . . . be produced.” Id. Rule 16 does not

contemplate that the government must disclose statements defendants made to non-

governmental third persons, who then later relayed defendants’ words to a

government agent. This demand amounts to a request for Jencks material under the

guise of Rule 16: defendants want to know what other people—potential government

witnesses—have told the government about what the defendants or their families



                                         16
said or did. A defendant is not entitled to pretrial discovery of the statements of a

government witness, unless those statements contain Brady material, even if they

incorporate statements made by the defendant to the government witness (unless the

defendant made the statement to a person the defendant knew was a government

agent and the requirements of Rule 16(a)(1)(A) are met). See United States v.

Callahan, 534 F.2d 763, 765 (7th Cir. 1976); see also United States v. Lakin, No. 3:07-

CR-30068-JPG-1, 2007 WL 2479331 (S.D. Ill. Aug. 28, 2007) (unreported).

      The government has already produced a substantial amount of material

required under 18 U.S.C. § 3500, including consensually recorded audio or video

recordings involving the UCs and the CHS. To the extent that the government obtains

additional statements that must be disclosed under Rule 16 or constitutional law, it

will do so. Section 3500 expressly permits the government to withhold from discovery

statements of government witnesses, or prospective government witnesses, until

later in the proceedings.

             10.    All Materials Related to Government Activities Conducted
                    Pursuant to Warrants, Court Orders, Subpoenas, or any
                    Other Authorizations in Connection with This Case

      The government has provided defendants with the results of the search

warrants in this case, as well as copies of the search warrants and accompanying

affidavits. The government has also provided defendants with the records it has

received pursuant to subpoenas.

      Regarding defendants’ request relating to materials obtained pursuant to the

Foreign Intelligence Surveillance Act of 1978 (“FISA”), the government has provided

                                          17
defendants with a substantial amount of classified material. Other matters that

involve classified information have been addressed in the government’s CIPA filing

(Dkt. #78). 4

III.   CONCLUSION

       For the foregoing reasons, the United States respectfully requests that the

Court deny defendants’ motion to compel additional discovery.

                                                Respectfully submitted,

                                                JOHN R. LAUSCH, JR.
                                                United States Attorney

                                         By:     /s/ G. David Rojas
                                                BARRY JONAS
                                                RAJNATH LAUD
                                                G. DAVID ROJAS
                                                Assistant U.S. Attorneys
                                                219 South Dearborn St., Rm. 500
                                                Chicago, Illinois 60604
                                                (312) 353-5300




4The government has no intention of introducing any evidence obtained or derived from FISA
collection at trial.

                                           18
